PURSUANT TO 36 O.S. 1971 1653 [36-1653](B), IT IS MANDATORY THAT EACH ACQUIRING PARTY FILE WITH THE COMMISSIONER OF INSURANCE A STATEMENT WHICH CONTAINS THE FULLY AUDITED FINANCIAL INFORMATION AS TO THE EARNINGS AND FINANCIAL CONDITION OF THE ACQUIRING PARTY. THE ONLY EXCEPTIONS CONTEMPLATED BY THE STATUTE ARE THOSE INSTANCES WHERE THE ACQUIRING PARTY IS AN INSURER ACTIVELY ENGAGED IN THE BUSINESS OF INSURANCE, IN WHICH CASE THE FINANCIAL STATEMENT NEED NOT BE AUDITED, BUT IS STILL REQUIRED. (H. LEE SCHMIDT)